DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Claims 1, 10 and 14 have been amended; and claims 4, 5, 16 and 17 have been canceled. 

Allowable Subject Matter
Claims 1-3, 6-15 and 18-20 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an engine having a crankcase ventilation system comprising a plurality of valve covers, each of the plurality of valve covers configured to couple to one of a plurality of cylinder heads; a plurality of breathers, each of the plurality of breathers configured to couple to one of the plurality of valve covers; and a fumes disposal line configured to couple in series with all of the plurality of breathers, wherein the fumes disposal line is configured to transport fumes from all of the plurality of breathers and away from all of the plurality of the cylinder heads to an outlet that releases the fumes away from the engine. The closest prior art of record (US 2014/0290634 A1) discloses an engine having a crankcase ventilation system comprising a plurality of valve covers, each of the plurality of valve covers configured to couple to one of a plurality of cylinder heads; a plurality of breathers, each of the plurality of breathers configured to couple to one of the plurality of valve covers, but not a fumes disposal line configured to couple in series with all of the plurality of breathers, wherein the fumes disposal line is configured to transport fumes from all of the plurality of breathers and away from all of the plurality of the cylinder heads to an outlet that releases the fumes away from the engine. Also, another closes prior art of record (US 6,591,796 B1) discloses a crankcase ventilation system comprising multiple breathers associated with individual cylinders, and a fumes disposal line configured to couple in series with all of the plurality of breathers, wherein the fumes disposal line is configured to transport fumes from all of the plurality of breathers and away from all of the plurality of the cylinder heads to an outlet that releases the fumes away from the engine, but not a plurality of valve covers, each of the plurality of valve covers configured to couple to one of a plurality of cylinder heads; a plurality of breathers, each of the plurality of breathers configured to couple to one of the plurality of valve covers.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-3, 6-15 and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747